UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
Vv. Case No. 8:19-cr-56-T-17AEP
RONALD GEDDIS
PRELIMINARY ORDER OF FORFEITURE

The defendant pleaded guilty to, and was adjudged guilty of, the
offenses charged in counts one through three of the indictment — violations of
18 U.S.C. §§ 2251(a) and 2252(a)(4)(B).

The United States moves (Doc. ), under 18 U.S.C. § 2253 and Rule
32.2(b)(2), Federal Rules of Criminal Procedure, for a preliminary order
forfeiting the defendant’s interest in the following assets:

1. An iPhone 4S, serial number DNPGTJH9DT9U;

2. A Toshiba hard drive, serial number 52K3T2PETTS8; and

3. A Seagate Backup Plus for MAC Portable Drive, serial
number NA7XEAQM.

The United States has established the requisite connection between the
assets and the offenses charged in counts one through three of the indictment.
Because the United States is entitled to possession of the assets, the motion is

GRANTED. The defendant’s interest in the assets is condemned and forfeited
Case NO 8: /9- 0 R-So~T/TAEP
to the United States for disposition according to law, subject to the provisions
of 21 U.S.C. § 853(n), as incorporated by 28 U.S.C. § 2461(c).

Jurisdiction is retained to the extent necessary to complete the forfeiture

and disposition of the assets.

ORDERED in Tampa, Florida, on Oe fo Lig! 4

pe SLIZALETH “A KOVACHEY EL
Ne UNITED STATES DISTRICT JUDG

ELIZABETH A. KOVACHEVIGH ~—--____~ ~~

UNITED STATES DISTRICT JUDGE
Copies to:

All Parties/Counsel of Record
